Order of disposition, Family Court, New York County (Jeffry H. Gallet, J.), entered on or about August 14, 1992, terminating respondent-father’s parental rights and transferring guardianship and custody of the subject child to petitioner agency for the purposes of adoption, following a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The court properly found that the agency was excused from exerting diligent efforts to encourage and strengthen the parental relationship since respondent failed to keep the agency apprised of his whereabouts for a period far exceeding six months (Social Services Law § 384-b [7] [e]).
We have considered respondent’s other arguments and find them to be without merit. Concur—Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.